Citation Nr: 1015671	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from January 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues on appeal.  

In November 2009, the Veteran testified before the 
undersigned.  A transcript of that hearing is of record and 
associated with the claims folder.  

The issue of entitlement to service connection for a left 
shoulder disorder being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On November 30, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran at his Travel Board hearing that a withdrawal of the 
appeal on the issues of entitlement to service connection for 
a left knee disorder and service connection for a lumbar 
spine disorder was requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of 
entitlement to service connection for a left knee disorder 
and service connection for a lumbar spine disorder have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the issues of 
entitlement to service connection for a left knee disorder 
and service connection for a lumbar spine disorder.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration on these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
these issues and they are dismissed.


ORDER

The appeal as to entitlement to service connection for a left 
knee disorder and service connection for a lumbar spine 
disorder has been dismissed.  


REMAND

The Veteran and his representative assert that service 
connection is warranted for a left shoulder disorder.  The 
Veteran maintains that he injured his left shoulder in 
service during a competition when he was forced to the ground 
and his competitor fell on him and dislocated his shoulder.  
He related that he was taken to the hospital, his shoulder 
was popped back into place, and he was told by the doctor 
that he would develop arthritis in the shoulder as he aged.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran has been diagnosed with 
degenerative changes in his left shoulder.  Service treatment 
records show that he injured his left shoulder in 1976.  More 
specifically, the records show that he suffered a dislocated 
shoulder.  The Veteran asserts that he has been suffering 
from chronic left shoulder pain since his active service.  
Although he has not submitted medical evidence that relates 
his current arthritic condition to his in-service injury, the 
Veteran is able to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno v. Derwinski, 6 Vet. App. at 470.  Based on the 
elements set forth, the Veteran requires VA examination which 
addresses his statements relative to the origin of his 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
names of all VA and non-VA health 
care providers that have treated him 
for his left shoulder disability 
since active service.  All 
identified records should be 
obtained and associated with the 
claims folder.  Any negative 
development should be included in 
the claims file.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
the etiology of his claimed left 
shoulder disorder.  The claims 
folder and a copy of this remand 
will be reviewed by the examiner in 
conjunction with this examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of this 
examination.  All indicated studies 
should be made.  The examiner should 
opine whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's left 
shoulder disorder is due to an 
injury in service.  

The opinion must be based on a 
review of the entire claims file and 
contain a complete rationale.  If 
the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated 
along with supporting rationale.

3.  The Veteran is hereby notified 
that it is his responsibility to 
report for the examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  See 
38 C.F.R. § 3.158, 38 C.F.R. § 3.655 
2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, 
documentation should be obtained 

which shows that notice of the 
scheduled examination was sent to 
the Veteran's last known address.  
It should also be indicated whether 
any notice sent was returned as 
undeliverable.  

4.  Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for a left shoulder 
disorder.  The RO/AMC must ensure 
that all directed factual and 
medical development as noted above 
is completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must 
take any appropriate action by 
return of the report to the examiner 
for corrective action.  If the 
benefits sought on appeal are not 
granted to the Veteran's 
satisfaction, he and his 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 
the laws and regulations on service 
connection.  They should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


